*461Opinion by
Kincheloe, J.
It was agreed between counsel that the paper' involved herein is the kind that is used for wrapping candy, that a part of its surface is covered with metals or their solutions, and that the paper is also wax-coated, but not over the metal. The exhibit consisted of a yellow sheet of paper to which were attached 4 samples of colored paper showing the character of the merchandise here involved. The samples would seem to indicate that they have been entirely covered with wax on one or both surfaces, then partially covered with strips of metal leaf which have been superimposed thereon; in other words, the court stated, the basic paper has been wax coated and then partially covered with metal. On the record presented the protests were overruled. Abstract 38199 distinguished.